Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Larner US 9,479,666 (“Larner”).
	As per claim 1, Larner discloses a toy projectile launching assembly for launching toy arrow projectiles (Figs. 1 and 2; 1:19-2:25), comprising: 
	a crossbow structure (bow 20) including a left wing, a right wing, the left wing opposite the right wing (upper and lower body sections 24a-24b), and a central region disposed between the left wing and the right wing (middle body section 23), the left wing including a left elastic support (tension string mount 26a), the right wing including a right elastic support (tension string mount 26b), the central region including an upper surface and a lower surface (upper lower surface of middle body 23)(Fig. 1; 1:19-37); 
	a first elastic launching element extending continuously from the left elastic support to the right elastic support (tension string 12a)(Fig. 1; 1:25-33); 
	and a second elastic launching element extending continuously from the left elastic support to the right elastic support (tension string 12b)(Fig. 1; 1:25-33); 
	wherein: the first elastic launching element and the second elastic launching element are coplanar and extend substantially parallel relative to each other above the central region (tension string 12a and tension string 12b are above body section 23  and in such parallel orientation)(Fig. 1; 1:25-33); and the first elastic launching element and the second elastic launching element define a gap therebetween sized to allow movement of a toy arrow projectile therethrough (there is a gap to allow the placement of arrow toy 30 therewithin)(Fig. 1 and 1:34+; note also Fig. 2 as the toy in use to show an arrow/toy projectile).
	With respect to a crossbow structure, the examiner construed bow 20 as such crossbow structure as set forth above.  If there is any doubt regarding such interpretations, the examiner asserts that the use of a crossbow structure would have been nothing more than providing a simple substitution for one known element for another to obtain the predictable results forming a toy device with crossbow structure configure to hold elastic means as energy means to shot projectile therefrom. 
	As per claim 2, Larner discloses wherein: the left wing defines a left body including an outer end, an inner end, an upper surface, a lower surface, the upper surface opposite the lower surface, a distal side, a proximal side, and an inner side (upper body 24a)(Fig. 1); the right wing defines a right body including an outer end, an inner end, an upper surface, a lower surface, the upper surface opposite the lower surface, a distal side, a proximal side, and an inner side (lower body 24b); the central region connects the left wing to the right wing; and the left wing and the right wing are symmetrical about the central region (the upper and lower sections 24a-24b are connected by middle section 23)(Fig. 1; 19-25).
	As per claim 21, with respect to wherein: the first elastic launching element is fixed to left elastic support and fixed to the right elastic support; and the second elastic launching element is fixed to the left elastic support and fixed to the right elastic support, note Larner’s Fig. 1 as the connection of the tensions strings 12a-12b to tension strings mounts 26a-26b.
Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Larner or, in the alternative, under 35 U.S.C. 103 as obvious over Larner in view of Chirico US 2014/0238372 (“Chirico”).
	As per claim 14, Larner discloses a toy projectile launching assembly for use by a user including an arm having a hand to launch toy arrow projectiles (toy assembly Figs. 1 and 2; 1:19-2:25), comprising: 
	a crossbow structure including a left wing, a right wing, and a central region including an upper surface and a lower surface, the upper surface opposite the lower surface, the central region disposed between the left wing and the right wing (bow 20 with upper and lower body sections 24a-24b and middle body section 23)(Fig. 1; 1:19-25) 
	a pair of elastic launching elements extending continuously from the left wing to the right wing, the pair of elastic launching elements substantially parallel relative to each other over the central region, the pair of elastic launching elements bendable about the central region, the pair of elastic launching elements defining a gap therebetween sized to allow movement of a toy arrow projectile therethrough (tension string 12a and tension string 12b are above body section 23  and in such parallel orientation)(Fig. 1; 1:25-33); there is a gap to allow the placement of arrow toy 30 therewithin)(Fig. 1 and 1:34+; note also Fig. 2 as the toy in use to show an arrow/toy projectile).
	a handle extending substantially orthogonally downwardly from the lower surface of the central region; and an arm support extending outwardly from the central region, the arm support extending away from the handle (handle 22)(Fig. 1; 1:25+; see the examiner’s markings regarding Larner’s handle); wherein the arm support engages the user's arm when the user is grasping the handle with the user's hand to stabilize the toy projectile assembly while drawing and releasing the pair of elastic launching elements (Fig. 1; 1:25+; see the examiner’s markings regarding Larner’s handle).
Larner’s handle and arm support 

    PNG
    media_image1.png
    1233
    954
    media_image1.png
    Greyscale

	If there is any doubt regarding the examiner’s interpretations regarding Larner’s handle and arm support, the examiner notes that Chirico discloses a handle extending substantially orthogonally downwardly from the lower surface of the central region; and an arm support extending outwardly from the central region, the arm support extending away from the handle; wherein the arm support engages the user's arm when the user is grasping the handle with the user's hand so as to stabilize the toy projectile assembly while drawing and releasing the elastic launching means (launching device 101 including launching means (bowstring 108); the launching device further includes a handle (201) extending from a crossbow structure’s central region (103 of riser 102; and side portions 104(i.e. left and right wings)) and an arm support (arm brace 1304) extending from handle 104 (Figs.2-4; 12, and 14; [0030], [0038], and [0039] in conjunction to Fig. 1 and [0028], [0029] regarding the structure of the launcher).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Larner’s launcher to further includes a handle and an arm support as claimed as taught by Chirico for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results provide a launcher device that includes a handle and an arm support to enhance the holding, aiming and thus shooting of the launcher. Such handle and arm support are well known in the art and were developed for such reasons to assist in holding, aiming, and etc. thus to enhance the performances of such launching devices.
 	As per claim 15, with respect to wherein: the handle defines a midline axis of the crossbow structure over which the left wing and the right wing are symmetrical, note Larner’s Fig. 1 as well the examiner markings as the handle define such midline axis and it is separated from elastic elements 12a-12b. Also, note Chirico’s Fig. 1 in conjunction to Figs. 2-4, 12 and 14 and [0028]-[0031] regarding the position of the handle 201 relative to center portion 103 (center to side portions 104, i.e. left and right wings); Within the modified Larner and Chirico, the handle is separated from the pair of elastic launching elements by the central region.
	As per claim 16, with respect to wherein the arm support comprises a pair of arms and an arm band connecting the pair of arms, the arm band extending substantially parallel relative to the left wing and the right wing, the arm band configured to engage the user's arm when the handle is grasped, note Chirico’s Figs. 13-15 and [0038] regarding bars 1306 (i.e. arms) of the arm support (arm brace 1304) and arm strap 1307 (arm band) regarding the raiser 102 and sides 104 (i.e. left and right wings of the crossbow structure).
	As per claim 17, with respect to wherein: the pair of arms comprise a proximal end and a distal end; and the arm band connects the distal ends of the pair of arms to each other defining an opening between the distal ends and the proximal ends that is configured to accommodate at least a portion of the user's arm therethrough when the arm band is engaging the user's arm and the user is grasping the handle, again note Chirico’s Figs. 13-15 and [0038] regarding bars 1306 (i.e. arms) of the arm support (arm brace 1304) and arm strap 1307 (arm band) are configure to support a user’s arm as the launcher in use (e.g. Fig. 12).
	As per claim 18, with respect to wherein each of the pair of arms comprises a first region and a second region, the first region extending substantially parallel relative to the handle and the second region extending substantially orthogonal relative to the handle, note Chirico’s Figs. 13 and 15 regarding the position of the arms (1306) relative to the handle 201.
	As per claim 19, with respect to wherein the handle comprises a pistol grip, note Chirico’s Figs. 2-4, 12 and 14 regarding handle 201.  
	Note: since applicant has not specify the structure of the handle (nor the specification provide any additional description to such “pistol grip”), the examiner construed Chirico‘s handle as such pistol grip. 
	As per claim 20, with respect to wherein the arm band is arcuate to conform to the contours of the user's arm, note Chirico’s Fig. 13 (regarding the arms band/1307) in conjunction to Fig. 12 (a user’s arm) and [0038] as the use of the arm brace-arm band within the launcher.
	Note: with respect to claims 16-20, the examiner acknowledged that Larner is not specific regarding such limitations. However, since the above rejection is also in the alternative as obvious under 35 USC 103, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by adding another obviousness section.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larner as applied to claim 2 above, and further in view of Cummings US 9,395,141 (“Cummings”).
	As per claim 3, Larner is not specific regarding wherein: the left elastic support comprises a left exterior post disposed on the outer end of left body and a left interior post disposed on the inner end of the left body, the left exterior post and the left interior post extending substantially orthogonally upwardly from the upper surface of the left body; the right elastic support comprises a right exterior post disposed on the outer end of right body and a right interior post disposed on the inner end of the right body, the right exterior post and the right interior post extending substantially orthogonally upwardly from the upper surface of the right body; the first elastic launching element and the second elastic launching element pivot about the left interior post and the right interior post; the left exterior post and the right exterior post are symmetrical about the central region; and the left interior post and the right interior post are symmetrical about the central region.
	However, in a similar devices, Cummings discloses wherein: the left elastic support comprises a left exterior post disposed on the outer end of left body and a left interior post disposed on the inner end of the left body, the left exterior post and the left interior post extending substantially orthogonally upwardly from the upper surface of the left body; the right elastic support comprises a right exterior post disposed on the outer end of right body and a right interior post disposed on the inner end of the right body, the right exterior post and the right interior post extending substantially orthogonally upwardly from the upper surface of the right body; the first elastic launching element and the second elastic launching element pivot about the left interior post and the right interior post; the left exterior post and the right exterior post are symmetrical about the central region; and the left interior post and the right interior post are symmetrical about the central region (note Figs. 1 and 2 and 3:30-67, regarding the left wing including the left elastic support including an exterior post (50; see also Fig. 3 regarding the anchor assembly 50) and inner post (pivot post structure 32); the right elastic support comprises a right exterior post disposed on the outer end of right body and a right interior post disposed on the inner end of the right body, the right exterior post and the right interior post extending substantially orthogonally upwardly from the upper surface of the right body (note Figs. 1 and 2 and 3:30-67, regarding the right elastic support including an exterior post (50; see also Fig. 3 regarding the anchor assembly 50) and inner post (pivot post structure 31); the first elastic launching element and the second elastic launching element pivot about the left interior post and the right interior post (note Figs. 1 and 2 in conjunction to 3:36-48); the left exterior post and the right exterior post are symmetrical about the central region (26)(Figs. 1 and 2); and the left interior post and the right interior post are symmetrical about the central region (Figs. 1 and 2).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Larner’s wherein: the left elastic support comprises a left exterior post disposed on the outer end of left body and a left interior post disposed on the inner end of the left body, the left exterior post and the left interior post extending substantially orthogonally upwardly from the upper surface of the left body; the right elastic support comprises a right exterior post disposed on the outer end of right body and a right interior post disposed on the inner end of the right body, the right exterior post and the right interior post extending substantially orthogonally upwardly from the upper surface of the right body; the first elastic launching element and the second elastic launching element pivot about the left interior post and the right interior post; the left exterior post and the right exterior post are symmetrical about the central region; and the left interior post and the right interior post are symmetrical about the central region as taught by Cummings for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming means to attached elastic means onto the assembly in a safe and secure manner to insure suitable operation of the assembly while shooting projectile therefrom. 	As per claim 4, with respect to wherein: the first elastic launching element and the second elastic launching element are anchored to the left exterior post and the right exterior post; the left interior post and the right interior post each include a first aperture and a second aperture; and the first elastic launching element is guided through the first aperture of the left interior post and the first aperture of the right interior post and the second elastic launching element is guided through the second aperture of the left interior post and the second aperture of the right interior post, note Cummings’s Figs. 1-4 whereas the loops and runs 38-40 are anchor in each left and right elastic support 50 (i.e. exterior posts; note Figs. 3 and 4 and 3:49+ regarding the anchoring of each elastic means with the anchoring assemblies); posts 32 (i.e. left inner post) and 31 (right inner post), each includes an aperture/s to receive loops 16-18 with runs 38-42 therewithin  (Fig. 2; 3:31-56).  Within the modified Larner by the teachings of Cummings the first and second elastic launching elements would have been extending continuously from the left elastic support to the right elastic support (as taught by Larner).
	As per claim 5, with respect to wherein the first elastic launching element and the second elastic launching element each include a continuous midpoint region spanning between the left interior post and the right interior post that is configured to stretch to launch the toy arrow projectile, note Larner’s Fig. 1 as well as 1:26-32 as to the tensions strings 12a-12b.
	As per claim 6, with respect to wherein the left interior post and the right interior post are proximate to the central region defining a launch region therebetween about which the first elastic launching element and the second elastic launching element are configured to stretch and launch the toy arrow projectile, note Cummings’s Figs. 1 and 2 in conjunction to 3:30+ as the left interior post (32) and the right interior post (31) defining a launching region (of region 26) as an open central region 15 to allow the launching of projectile 14 therefrom.
	As per claim 7, with respect to wherein the left interior post and the right interior post each define a pivot about which the first elastic launching element and the second elastic launching element pivot in concert when stretching, again note Cummings’s Figs. 1 and 2 in conjunction to 3:30+ as the left interior post (32) and the right interior post (31), as such posts are pivot means (e.g. 3:31-35) defining a launching region (of region 26) as an open central region 15 to allow the launching of projectile 14 therefrom as the elastic launching elements stretched/drawn.
	As per claim 8, with respect to wherein the first elastic launching element and the second elastic launching element are biased towards the left interior post and right interior post, such that the further the first elastic launching element and the second elastic launching element are stretched away from the left interior post and right interior post the more elastic potential energy is created in the first elastic launching element and the second elastic launching element, as mentioned above, Cummings’s Figs. 1 and 2 in conjunction to 3:30+ as the left interior post (32) and the right interior post (31), as such posts are pivot means (e.g. 3:31-35) defining a launching region (of region 26) as an open central region 15 to allow the launching of projectile 14 therefrom as the elastic launching elements stretched/drawn.  
	Within the modified Larner each elastic launching element extending continuously from the left elastic support to the right elastic support, the modified elastic launching elements would have cause such biasing means as the elastic launching members are drawn/ stretched to store energy to launch the projectile therefrom, as taught by Larner (Fig. 1; 1:25-33; note also Fig. 2 and 1:60+ regarding the use of device to draw and to launch a projectile therefrom). 
	As per claims 9, 10, with respect to wherein the upper surface of the central region is stepped downwardly relative to the upper surface of the right wing and the upper surface of the left wing, such that the central region is lower relative to the right wing and the left wing (claim 9), and wherein the central region defines a platform connecting the inner side of the left body to the inner side of the right body and forming a space between the inner side of the left body and the inner side of the right body, such that the continuous midpoint regions of the first elastic launching element and the second elastic launching element are disposed above the space (claim 10), note Cummings’ Fig. 2 and 3:22-30, wherein the central region 26 (again note the examiner markings above regarding the central region between the left and right wings) as the central region is lower than the wings (Fig. 2) to provide a clear, open central region to allow the projectile to be launched therefrom.  Within the modified Larner as the first and second elastic launching elements would have been extending continuously from the left elastic support to the right elastic support, there would have been such continues midpoint to draw the elastic lunching to store energy and order to launch the projectile therefrom (see Larner in Fig. 1; 1:25-33; note also Fig. 2 and 1:60+ regarding the use of device to draw and to launch a projectile therefrom).
	As per claim 11, with respect to wherein the first elastic launching element and the second elastic launching element extend along the distal side of the left body and the distal side of the right body, note Larner in Fig. 1; 1:25-33; note also Fig. 2 and 1:60+ regarding the use of device to draw and to launch a projectile therefrom.
	As per claim 12, with respect to wherein the proximal side of the left body and the proximal side of the right body include one or more fasteners for removably receiving toy arrow projectiles, note Figs. 1 and 2 as members 28 and 30 including such fasteners.
	Although, Cummings is not specific regarding the proximal side of the left body and the proximal side of the right body include one or more fasteners for removably receiving toy arrow projectiles, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Thus, such modification to Larner -Cummings would have been merely a matter of obvious engineering choice, without any more.  
	As per claim 13, with respect to wherein: the first elastic launching element and the second elastic launching element each comprise a first end and a second end; the first end of the first elastic launching element and the first end of the second elastic launching element are attached within the left exterior post; and the second end of the first elastic launching element and the second end of the second elastic launching element are attached within the right exterior post, note Cummings’s Fig. 1 and 2 in conjunction to Figs. 3 and 4 and 3:35+ as the exterior posts (anchor assemblies 50) anchoring the ends 46-48 of elastic runs 38 and 40.  Within the modified Larner as the first and second elastic launching elements would have been extending continuously from the left elastic support to the right elastic support, there would have been such ends for each continuous elastic launching element (elastic elements as taught by Larner (Fig. 1; 1:25-33; note also Fig. 2 and 1:60+).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings US 9,395,141 (“Cummings”) in view of Kivenson US 4,411,248 (“Kivenson”) 	
	As per claim 1, Cummings discloses a toy projectile launching assembly for launching toy arrow projectiles (toy launcher system 10 including launcher 12 and projectile 14)(Figs. 1-4; 2:54-4:21), comprising: 
	a crossbow structure including a left wing, a right wing, the left wing opposite the right wing, and a central region disposed between the left wing and the right wing, the left wing including a left elastic support, the right wing including a right elastic support, the central region including an upper surface and a lower surface (the launcher 12 comprising a frame 13 that includes symmetrical left and right, bodies, wings sections, and etc. between the wings there is a central region 26; the wings are including elastic support, such as anchors 50 and posts 31 and 32)(Figs. 1 and 2; 2:54-3:47; note the examiner’s markings hereinafter in conjunction to Fig. 1); 
	a first elastic launching element extending from the left elastic support to the right elastic support and a second elastic launching element extending from the left elastic support to the right elastic support (the launcher further includes elastic loops 16 and 18 extending from the left support (of the left wing/body) to the right support (of the right wing); each elastic loops includes first and second elastic lunching elements 38 and 40)(Fig. 1 in conjunction to Fig. 2 and 3:36-48) ;
	 wherein: the first elastic launching element and the second elastic launching element are coplanar and extend substantially parallel relative to each other above the central region (as best seen in Fig. 2 (again in conjunction to Fig. 1 and 3:36+) the elastic loops 16/18 with the runs 38-40, are parallel to the central region 26); 
	and the first elastic launching element and the second elastic launching element define a gap therebetween sized to allow movement of a toy arrow projectile therethrough (there is a gap between the elastic means 16-18/38-40; and the central region (26) to allow projectile 14 to be fire therefrom)(Figs. 1 and 2; 3:22-30).
	Cummings is not specific regarding the first elastic launching element extending continuously from the left elastic support to the right elastic support; and the second elastic launching element extending continuously from the left elastic support to the right elastic support.
	However, the use of an elastic launching element extending continuously from a left elastic support to a right elastic support, is well known in the art as taught by Kivenson.
	Kivenson discloses a launcher comprising an elastic launching element extending continuously from a left elastic support to a right elastic support (elastic cord 5 extending continuously from a left elastic support (anchoring member 6a) to a right elastic support (anchoring member 6b)(Figs. 1-2b; 2:36-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cummings’s elastic launching element to extending continuously from the left elastic support to the right elastic support as taught by Kivenson for the reason that a skilled artisan would have been motivated by Kivenson’s suggestions to provide, in a catapult, means for maintaining an elastic member in tension continuously so as to utilize to a greater extent the energy stored during drawback; to provide in a catapult means for folding a tensed elastic member several times so as to permit the use of relatively long elastic cords in a compact weapon (2:5-12). 
	 Within the modified Cummings each elastic launching element would have been extending continuously from a left elastic support to a right elastic support (as taught/suggested by Kivenson).
Examiner’s markings regarding the wings and central region

    PNG
    media_image2.png
    1330
    975
    media_image2.png
    Greyscale

	As per claim 2, with respect to wherein: the left wing defines a left body including an outer end, an inner end, an upper surface, a lower surface, the upper surface opposite the lower surface, a distal side, a proximal side, and an inner side, note the examiner’s markings hereinafter in conjunction to Fig. 1 (with respect to the upper and lower surfaces, for simplicity the examiner did not marked such features; such features are the upper surface of the wings/body and the lower surface (shown in Fig. 1); whereas the lower surface is the opposite, underside, opposed, etc. surface (shown in Fig. 2).  
	With respect to the right wing defines a right body including an outer end, an inner end, an upper surface, a lower surface, the upper surface opposite the lower surface, a distal side, a proximal side, and an inner side; the central region connects the left wing to the right wing; and the left wing and the right wing are symmetrical about the central region, as the wings are symmetrical, the examiner asserts that the same features of the right wings are the same  

    PNG
    media_image3.png
    1365
    974
    media_image3.png
    Greyscale

	As per claim 3, with respect to wherein: the left elastic support comprises a left exterior post disposed on the outer end of left body and a left interior post disposed on the inner end of the left body, the left exterior post and the left interior post extending substantially orthogonally upwardly from the upper surface of the left body (note Figs. 1 and 2 and 3:30-67, regarding the left wing including the left elastic support including an exterior post (50; see also Fig. 3 regarding the anchor assembly 50) and inner post (pivot post structure 32); 
	the right elastic support comprises a right exterior post disposed on the outer end of right body and a right interior post disposed on the inner end of the right body, the right exterior post and the right interior post extending substantially orthogonally upwardly from the upper surface of the right body (note Figs. 1 and 2 and 3:30-67, regarding the right elastic support including an exterior post (50; see also Fig. 3 regarding the anchor assembly 50) and inner post (pivot post structure 31); 
	the first elastic launching element and the second elastic launching element pivot about the left interior post and the right interior post (note Figs. 1 and 2 in conjunction to 3:36-48); the left exterior post and the right exterior post are symmetrical about the central region (26)(Figs. 1 and 2); and the left interior post and the right interior post are symmetrical about the central region (Figs. 1 and 2).
	As per claim 4, with respect to wherein: the first elastic launching element and the second elastic launching element are anchored to the left exterior post and the right exterior post; the left interior post and the right interior post each include a first aperture and a second aperture; and the first elastic launching element is guided through the first aperture of the left interior post and the first aperture of the right interior post and the second elastic launching element is guided through the second aperture of the left interior post and the second aperture of the right interior post, note Cummings’s Figs. 1-4 whereas the loops and runs 38-40 are anchor in each left and right elastic support 50 (i.e. exterior posts; note Figs. 3 and 4 and 3:49+ regarding the anchoring of each elastic means with the anchoring assemblies); posts 32 (i.e. left inner post) and 31 (right inner post), each includes an aperture/s to receive loops 16-18 with runs 38-42 therewithin  (Fig. 2; 3:31-56).  Within the modified Cummings by the teachings of Kivenson the first and second elastic launching elements would have been extending continuously from the left elastic support to the right elastic support.
	As per claim 5, with respect to wherein the first elastic launching element and the second elastic launching element each include a continuous midpoint region spanning between the left interior post and the right interior post that is configured to stretch to launch the toy arrow projectile, within the modified Cummings as the first and second elastic launching elements would have been extending continuously from the left elastic support to the right elastic support, there would have been such continues midpoint to draw the elastic lunching to store energy and order to launch the projectile therefrom (see also Kivenson’ Figs. 1-2b as well as 3:4-10 as the midpoint of the elastic launching element extending continuously from the left elastic support to the right elastic support, as the cord drawn to store energy).
	As per claim 6, with respect to wherein the left interior post and the right interior post are proximate to the central region defining a launch region therebetween about which the first elastic launching element and the second elastic launching element are configured to stretch and launch the toy arrow projectile, note Cummings’s Figs. 1 and 2 in conjunction to 3:30+ as the left interior post (32) and the right interior post (31) defining a launching region (of region 26) as an open central region 15 to allow the launching of projectile 14 therefrom.
	As per claim 7, with respect to wherein the left interior post and the right interior post each define a pivot about which the first elastic launching element and the second elastic launching element pivot in concert when stretching, again note Cummings’s Figs. 1 and 2 in conjunction to 3:30+ as the left interior post (32) and the right interior post (31), as such posts are pivot means (e.g. 3:31-35) defining a launching region (of region 26) as an open central region 15 to allow the launching of projectile 14 therefrom as the elastic launching elements stretched/drawn.
	As per claim 8, with respect to wherein the first elastic launching element and the second elastic launching element are biased towards the left interior post and right interior post, such that the further the first elastic launching element and the second elastic launching element are stretched away from the left interior post and right interior post the more elastic potential energy is created in the first elastic launching element and the second elastic launching element, as mentioned above, Cummings’s Figs. 1 and 2 in conjunction to 3:30+ as the left interior post (32) and the right interior post (31), as such posts are pivot means (e.g. 3:31-35) defining a launching region (of region 26) as an open central region 15 to allow the launching of projectile 14 therefrom as the elastic launching elements stretched/drawn.  
	Within the modified Cummings by the teachings by Kivenson’s as each elastic launching element extending continuously from the left elastic support to the right elastic support, the modified elastic launching elements would have cause such biasing means as the elastic launching members are drawn/ stretched to store energy to launch the projectile therefrom. 
	As per claims 9, 10, with respect to wherein the upper surface of the central region is stepped downwardly relative to the upper surface of the right wing and the upper surface of the left wing, such that the central region is lower relative to the right wing and the left wing (claim 9), and wherein the central region defines a platform connecting the inner side of the left body to the inner side of the right body and forming a space between the inner side of the left body and the inner side of the right body, such that the continuous midpoint regions of the first elastic launching element and the second elastic launching element are disposed above the space (claim 10), note Cummings’ Fig. 2 and 3:22-30, wherein the central region 26 (again note the examiner markings above regarding the central region between the left and right wings) as the central region is lower than the wings (Fig. 2) to provide a clear, open central region to allow the projectile to be launched therefrom.  Within the modified Cummings as the first and second elastic launching elements would have been extending continuously from the left elastic support to the right elastic support, there would have been such continues midpoint to draw the elastic lunching to store energy and order to launch the projectile therefrom (see also Kivenson’ Figs. 1-2b as well as 3:4-10 as the midpoint of the elastic launching element extending continuously from the left elastic support to the right elastic support, as the cord drawn to store energy).
	As per claim 11, with respect to wherein the first elastic launching element and the second elastic launching element extend along the distal side of the left body and the distal side of the right body, see the examiner’s markings above with respect to claim 2 regarding the distal sides.  Accordingly, as seen in Figs. 1 and 2 the elastic launchings elements extending along such distal sides.  
	As per claim 12, with respect to wherein the proximal side of the left body and the proximal side of the right body include one or more fasteners for removably receiving toy arrow projectiles, note Figs. 1 and 2 as members 28 and 30 including such fasteners.
	Although, Cummings is not specific regarding the proximal side of the left body and the proximal side of the right body include one or more fasteners for removably receiving toy arrow projectiles, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Thus, such modification to Cummings would have been merely a matter of obvious engineering choice, without any more.  
	As per claim 13, with respect to wherein: the first elastic launching element and the second elastic launching element each comprise a first end and a second end; the first end of the first elastic launching element and the first end of the second elastic launching element are attached within the left exterior post; and the second end of the first elastic launching element and the second end of the second elastic launching element are attached within the right exterior post, note Cummings’s Fig. 1 and 2 in conjunction to Figs. 3 and 4 and 3:35+ as the exterior posts (anchor assemblies 50) anchoring the ends 46-48 of elastic runs 38 and 40.  Within the modified Cummings as the first and second elastic launching elements would have been extending continuously from the left elastic support to the right elastic support, there would have been such ends for each continuous elastic launching element.
	As per claim 21, with respect to wherein: the first elastic launching element is fixed to left elastic support and fixed to the right elastic support; and the second elastic launching element is fixed to the left elastic support and fixed to the right elastic support, such connection would have been within the modified Cummings and Kivenson.
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Kivenson and Chirico US 2014/0238372 (“Chirico”).
	As per claim 14, Cummings discloses a toy projectile launching assembly for use by a user to launch toy arrow projectiles (toy launcher system 10 including launcher 12 and projectile 14)(Figs. 1-4; 2:54-4:21), comprising: 
	a crossbow structure including a left wing, a right wing, and a central region including an upper surface and a lower surface, the upper surface opposite the lower surface, the central region disposed between the left wing and the right wing (the launcher 12 comprising a frame 13 that includes symmetrical left and right, bodies, wings sections, and etc. between the wings there is a central region 26; the wings are including elastic support, such as anchors 50 and posts 31 and 32)(Figs. 1 and 2; 2:54-3:47; note the examiner’s markings hereinafter in conjunction to Fig. 1);  
	a pair of elastic launching elements extending from the left wing to the right wing, the pair of elastic launching elements substantially parallel relative to each other over the central region, the pair of elastic launching elements bendable about the central region, the pair of elastic launching elements defining a gap therebetween sized to allow movement of a toy arrow projectile therethrough (the launcher further includes elastic loops 16 and 18 extending from the left support (of the left wing/body) to the right support (of the right wing); each elastic loops includes first and second elastic lunching elements 38 and 40)(Fig. 1 in conjunction to Fig. 2 and 3:36-48); in addition, there is a gap between the elastic means 16-18/38-40; and the central region (26) to allow projectile 14 to be fire therefrom)(Figs. 1 and 2; 3:22-30). 
	Examiner’s markings regarding the wings and central region

    PNG
    media_image2.png
    1330
    975
    media_image2.png
    Greyscale
3
	With respect to “including an arm having a hand”, as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Cummings is not specific regarding his pair of elastic means are a pair of elastic launching elements extending continuously from the left wing to the right wing.
	Cummings is not specific regarding a handle extending substantially orthogonally downwardly from the lower surface of the central region; and an arm support extending outwardly from the central region, the arm support extending away from the handle; wherein the arm support engages the user's arm when the user is grasping the handle with the user's hand so as to stabilize the toy projectile assembly while drawing and releasing the pair of elastic launching elements.
	With respect to an elastic launching element extending continuously from a left elastic support to a right elastic support, Kivenson discloses a launcher comprising an elastic launching element extending continuously from a left elastic support to a right elastic support (elastic cord 5 extending continuously from a left elastic support (anchoring member 6a) to a right elastic support (anchoring member 6b)(Figs. 1-2b; 2:36-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cummings’s elastic launching element to extending continuously from the left elastic support to the right elastic support as taught by Kivenson for the reason that a skilled artisan would have been motivated by Kivenson’s suggestions  to provide, in a catapult, means for maintaining an elastic member in tension continuously so as to utilize to a greater extent the energy stored during drawback; to provide in a catapult means for folding a tensed elastic member several times so as to permit the use of relatively long elastic cords in a compact weapon (2:5-12). 
	 Within the modified Cummings each elastic launching element would have been extending continuously from a left elastic support to a right elastic support (as taught/suggested by Kivenson).
	With respect the handle and arm support, means, Chirico discloses a handle extending substantially orthogonally downwardly from the lower surface of the central region; and an arm support extending outwardly from the central region, the arm support extending away from the handle; wherein the arm support engages the user's arm when the user is grasping the handle with the user's hand so as to stabilize the toy projectile assembly while drawing and releasing the elastic launching means (launching device 101 including launching means (bowstring 108); the launching device further includes a handle (201) extending from a crossbow structure’s central region (103 of riser 102; and side portions 104(i.e. left and right wings)) and an arm support (arm brace 1304) extending from handle 104 (Figs.2-4; 12, and 14; [0030], [0038], and [0039] in conjunction to Fig. 1 and [0028], [0029] regarding the structure of the launcher).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cummings’s launcher to further includes a handle and an arm support as claimed as taught by Chirico for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results provide a launcher device that includes a handle and an arm support to enhance the holding, aiming and thus shooting of the launcher. Such handle and arm support are well known in the art and were developed for such reasons to assist in holding, aiming, and etc. thus to enhance the performances of such launching devices.
	Within the modified Cummings by at least the teachings of Kivenson, the use of the modified device would have released the pair of elastic launching elements.  
	As per claim 15, with respect to wherein: the handle defines a midline axis of the crossbow structure over which the left wing and the right wing are symmetrical, note Chirico’s Fig. 1 in conjunction to Figs. 2-4, 12 and 14 and [0028]-[0031] regarding the position of the handle 201 relative to center portion 103 (center to side portions 104, i.e. left and right wings); Within the modified Cummings- Kivenson the handle is separated from the pair of elastic launching elements by the central region.
	As per claim 16, with respect to wherein the arm support comprises a pair of arms and an arm band connecting the pair of arms, the arm band extending substantially parallel relative to the left wing and the right wing, the arm band configured to engage the user's arm when the handle is grasped, note Chirico’s Figs. 13-15 and [0038] regarding bars 1306 (i.e. arms) of the arm support (arm brace 1304) and arm strap 1307 (arm band) regarding the raiser 102 and sides 104 (i.e. left and right wings of the crossbow structure).
	As per claim 17, with respect to wherein: the pair of arms comprise a proximal end and a distal end; and the arm band connects the distal ends of the pair of arms to each other defining an opening between the distal ends and the proximal ends that is configured to accommodate at least a portion of the user's arm therethrough when the arm band is engaging the user's arm and the user is grasping the handle, again note Chirico’s Figs. 13-15 and [0038] regarding bars 1306 (i.e. arms) of the arm support (arm brace 1304) and arm strap 1307 (arm band) are configure to support a user’s arm as the launcher in use (e.g. Fig. 12).
	As per claim 18, with respect to wherein each of the pair of arms comprises a first region and a second region, the first region extending substantially parallel relative to the handle and the second region extending substantially orthogonal relative to the handle, note Chirico’s Figs. 13 and 15 regarding the position of the arms (1306) relative to the handle 201.
	As per claim 19, with respect to wherein the handle comprises a pistol grip, note Chirico’s Figs. 2-4, 12 and 14 regarding handle 201.  
	Note: since applicant has not specify the structure of the handle (nor the specification provide any additional description to such “pistol grip”), the examiner construed Chirico‘s handle as such pistol grip. 
	As per claim 20, with respect to wherein the arm band is arcuate to conform to the contours of the user's arm, note Chirico’s Fig. 13 (regarding the arms band/1307) in conjunction to Fig. 12 (a user’s arm) and [0038] as the use of the arm brace-arm band within the launcher.
Response to Arguments
Applicant’s arguments with respect to at least claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, such arguments are moot as the newly cited reference to Larner teaches at least the limitations to independent claim 1. 
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.  Applicant reiterated 11/23/2021, and the examiner maintains his position that the modified Cummings by the teachings of Kivenson would have been obvious to one of ordinary skill in the art.
	Applicant’s main arguments are that Cummings cannot be modified by the teachings of Kivenson as such proposed modification would have changed the principle of operation of Cummings and thus render it unsatisfactory for its intended use.  Applicant reason such “unsatisfactory” of Cummings as Cummings teaches two separate distinct elastic loop elements.
	The examiner respectfully disagrees, and further asserts that such are applicant’s own conclusions not based upon the prior art nor what such proposed modification would have suggested to those of ordinary skill in the art.
	First, it must be noted that it has been held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”).
	The Court has established principles of analyzing an obviousness rejection based upon at least two references as “not merely a plug-in evaluating” (i.e. “bodily incorporated into the structure”), but rather what such teachings would have suggested to those of ordinary skill in the art.   Thus, relevant to applicant’s claimed invention is the device of Cummings and Kivenson as a very much capable to be use as a crossbow device (as taught by Cummings) including an elastic loop capable to be utilize as an elastic loop means to restore energy (as the elastic loop drawn as taught by Cummings and Kivenson) to shot an arrow/projectile therefrom.
	Second, as stated in the MPEP the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, according to the teachings of Cummings and Kivenson, it is clear that modifying the crossbow/launcher of Cummings according to the teachings of Kivenson, would have resulted in an advance crossbow/launcher that includes means for maintaining an elastic member in tension continuously so as to utilize to a greater extent the energy stored during drawback; to provide in a catapult means for folding a tensed elastic member several times so as to permit the use of relatively long elastic cords in a compact weapon as explicitly suggested by Kivenson (2:5-12). 
	Thus, not only that Cummings as modified by Kivenson would have resulted in a very much satisfactory device for its intended use as a crossbow/launcher that includes  elastic means to store energy, such modification would have enhanced such energy stored elastic means to better propel/shot an arrow/projectile therefrom.
	Lastly, with respect to Cummings including two separated elastic loop elements, it is also noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Forming Cummings with a single elastic loop would have not changed the principle operations of Cummings as a crossbow suitable to propel/shot an arrow/projectile therefrom utilizing elastic means as storing energy for such.
	In sum, a skilled artisan, not only would have determined that nothing in the combination of Cummings and Kivenson would have rendered the device unsatisfactory for its intended use to launch projectile therefrom, but rather a skilled artisan would have expected that the modified Cummings by the teachings of Kivenson would have resulted in an enhance launcher that includes a greater extent the energy stored during drawback; to provide in a catapult means for folding a tensed elastic member several times so as to permit the use of relatively long elastic cords in a compact weapon as explicitly suggested by Kivenson. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    10/17/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711